Matter of Johnson v Johnson (2020 NY Slip Op 05399)





Matter of Johnson v Johnson


2020 NY Slip Op 05399


Decided on October 2, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 2, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CURRAN, TROUTMAN, AND DEJOSEPH, JJ.


849 CAF 19-01622

[*1]IN THE MATTER OF BETH A. JOHNSON, PETITIONER-RESPONDENT,
vJOHN A. JOHNSON, RESPONDENT-APPELLANT. 


CAITLIN M. CONNELLY, BUFFALO, FOR RESPONDENT-APPELLANT.
CAROLYN R. KELLOGG, WELLSVILLE, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Allegany County (Thomas P. Brown, J.), entered August 20, 2019 in a proceeding pursuant to Family Court Act article 6. The order, inter alia, granted petitioner primary physical custody of the subject child. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: October 2, 2020
Mark W. Bennett
Clerk of the Court